El Juez Presidente Señor Travieso
emitió la opinión del tribunal.
*131En la demanda radicada el 17 de noviembre de 1944 se alega qne el demandante'contrajo matrimonio con la deman-dada el 5 de noviembre de 1941; qne al día siguiente, 6 de noviembre de 1941, se separó de la demandada; y qne desde •esa fecha “jamás ha vuelto a vivir con ella habiendo exis-tido desde dicha fecha y sin interrupción una separación completa de ambos cónyuges ’ \ La. demandada- contestó ne-gando que la separación entre ella y su esposo haya sido ininterrumpida y alegando en contrario que ellos siguieron “continuamente en íntimas relaciones y sosteniendo intimi-dades propias de esposos”.
La demandada apela de la sentencia declarando con lu-gar la demanda y disuelto el vínculo matrimonial. Alega, en apoyo de su recurso que la corte sentenciadora erró al apre-ciar la prueba.
 La evidencia ofrecida por el demandante, a la cual dió crédito la corte inferior, es suficiente para establecer el hecho esencial de la demanda o sea-la separación de los cónyuges por un período no interrumpido do más de tres años. La ofrecida por la demandada, tendiente a sostener su alegación de que la separación había sido interrumpida, no le mereció crédito al Juez sentenciador. Era a éste a quien incumbía resolver el conflicto resultante de la evidencia, y lo resolvió haciendo constar expresamente en su relación del caso y opinión que dosde el 31 de marzo de 1941 hasta la fecha de la radicación de la demanda el demandante y la demandada no tuvieron relaciones conyugales.
Probado a satisfacción del juzgador qne los cónyuges han vivido separados jjor más de tres años, la corte a quo estaba obligada a decretar el divorcio. Artículo 96, inciso 9 del Código Civil, enmendado por la Ley núm. 62 de 1942 ((1) pág. 583). Pérez Valdivieso v. León, 52 D.P.R. 512; Núñez v. López, 62 D.P.R. 567.

La sentencia debe ser confirmada.